Exhibit 10.25

 

LOGO [g36359logo-exapg1.jpg]     Encorium Group Inc.     One Glenhardie
Corporate Center    

1275 Drummers Lane

Suite 100

    Wayne, PA 19087 USA     Tel: +1 610 975 9533     Fax: +1 610 975 9556    
www.encorium.com

November 12, 2007

Dr. Linda Nardone

3131 East Legacy Drive, Unit #1062

Phoenix, AZ 85042

Dear Dr. Nardone:

It is our pleasure to offer you the position of Executive Vice President and
Chief Operating Officer with Encorium Group, Inc. The details of your salary,
bonus and fringe benefit package are detailed below.

Start Date:

The start date of your at-will employment is November 12, 2007.

Salary

As agreed, you will be paid an annualized salary of $275,000. Paydays are
semi-monthly.

Relocation Expense

Encorium Group, Inc., its successors, affiliates, subsidiaries or assigns
(ENCO), offers the payment of up to $25,000 for general relocation expenses such
as allowance for moving of personal belongings, apartment rent, car rental, etc.
Payment/reimbursement is in accordance with Company policies.

Stock Options

66,666 stock options shall be granted at the exercise price of 100% of the
market value per share of Encorium Group, Inc. common stock as of the close of
trading on the NASDAQ market on your first day of employment subject to the
approval of the Compensation Committee of the Board of Directors of Encorium
Group, Inc. The stock options would vest ratably over a three year period
starting from the date of the grant. The terms of the stock option agreement
would be those approved previously for Encorium Group, Inc. employees by its
shareholders.

 

     Vested Options

1 Year Anniversary of Employment, November 12, 2007

   22,222

2 Year Anniversary of Employment, November 12, 2008

   22,222

3 Year Anniversary of Employment, November 12, 2009

   22,222

Incentive Plans and/or Deferred Compensation Plans

Beginning at the start of 2008 you will be eligible to participate at the
classification Executive Vice President and Chief Operating Officer level in
such incentive bonus plans and/or deferred compensation plans as may be
maintained or put into effect by the Company. Your eligibility will be governed
in all respects by such incentive bonus plans as may then be in effect.



--------------------------------------------------------------------------------

Employee Benefits

You are eligible for our standard employee benefits package. These include
insurance benefits (medical, dental and vision coverage) for you, your spouse
and your dependents, and life, long-term disability, short-term disability and
accidental death coverage for you. You will also be eligible to participate in
Encorium Group Inc.’s 401 (k) plan pursuant to the plan provisions.

Paid Time Off

You will receive (i) paid time off of 15 vacation days per year to be used/paid
in accordance with Company policy, and (ii) paid holidays in accordance with the
Company’s regular policies.

Employment/Severance and Non-Compete Agreements

The Encorium Group, Inc. Board of Directors will formulate an executive
compensation agreement for you that will govern specific aspects of your
employment, including severance. Said agreement will include compensation issues
in the event of a change of control. That agreement will be in place within the
next 6 months from your initial date of employment. Your compensation package
under that agreement will be comparable to the compensation packages of other
officers at your level excluding the President and Chief Executive Officer of
Encorium Group, Inc., and the President of Encorium’s European and Asian
Operations.

The agreement is expected to provide severance of one year at your then current
base salary in the event that you are terminated either without cause or in
connection with a change of control (as defined in the agreement). Your
severance protection will be honored as soon as you become employed, regardless
of whether the overall agreement is in place. In order to receive the severance
you must execute a General Release Agreement drafted by the Company, releasing
any and all claims against the Company and confirming all confidentiality/
nondisparagement/ non-competition / non-solicitation obligations. For purposes
of this offer letter, termination for “cause” shall mean a termination for the
following reasons: (i) the Company’s reasonable belief, after written notice by
the Company and failure to cure within 30 days of such notice, that you have
committed a willful serious act such as fraud, embezzlement or theft against the
Company intending to enrich yourself at the expense of the Company; (ii) you
have committed a felony (or entered a plea of nolo contendre to a felony
charge); (iii) in carrying out your duties hereunder, have engaged in willful
gross neglect or willful gross misconduct; (iv) you have refused to carry out
your duties in gross dereliction of duty; or (v) you have materially breached
this agreement, after written notice by the Company and failure to cure within
30 days of such notice. For purposes of this paragraph, however, no act or
failure to act on your part shall be considered willful or gross dereliction of
duty unless done, or omitted to be done, not in good faith and without a
reasonable belief that your action or omission was in the best interest of the
company.

We have agreed that you will concurrently sign a one year covenant not to
compete and non-solicitation agreement in connection with the execution of the
executive compensation agreement referenced above and your acceptance of
employment with the Company. As discussed, the terms and conditions of such
covenants will become enforceable upon your termination of employment with
Encorium Group, Inc. for any or no reason, including your decision to leave
employment for any or no reason.

Encorium Group, Inc. Property

You will be responsible for all Encorium property, materials or written
information issued to you or in your possession or control. You must return all
Encorium property immediately upon request or upon termination of employment,
regardless of where or how maintained. By signing this letter, you consent



--------------------------------------------------------------------------------

and agree that, if you do not return Encorium property to the Company upon
request or upon termination of your employment, Encorium may withhold the cost
of any unreturned property from your final paycheck, to the extent permitted by
law. You also acknowledge and agree that Encorium has the right to take legal
action to recover and protect its property, and/or to receive compensation for
its value if it is not returned to the Company when requested or required.

General Information

Your employment with Encorium Group, Inc. is at will and neither Encorium Group,
Inc. nor you have entered into a contract regarding the duration of your
employment. You are free to terminate your employment with Encorium Group, Inc.
at any time, with or without reason. Likewise, Encorium Group, Inc. has the
right to terminate or otherwise modify your employment, with or without reason,
at the discretion of Encorium Group, Inc. No employee of Encorium Group, Inc.
can enter into an employment contract for a specified period of time, or make
any agreement contrary to this policy without written approval from the Board of
Directors. Please be aware that Encorium Group, Inc. has the right to adjust
your semi-monthly paycheck during the course of your employment with the Company
in the event any monies are owed to the Company.

Severability

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall remain in full force and effect to
the fullest extent permitted by law.

Employment Forms

As a condition of your employment, you must read, sign and return this letter
and the Confidentiality Agreement via fax to (610) 975-9205 no later than end of
business November 12, 2007 as well as the agreement which will be provided
shortly and contains the non-competition/ non-solicitation obligations. Once we
have received these documents, we will mail out a new employee packet. Please
review and complete the enclosed forms in that packet, and bring them to your
first day of work.

Welcome to Encorium Group, Inc.!

Very truly yours,

 

/s/ Nicole Haraczka

   

11/12/07

  Nicole Haraczka     Date   Director, Global Human Resources       SIGNATURE  
 

/s/ Linda Nardone

  DATE    

11/12/2007

 